DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
The recited limitations “a plasticizing organic binder” and “an organic co­binder” (e.g. in claim 14 at lines 3-4) are interpreted as “a plasticizing organic binder that is one type of organic binder material” and “an organic co­binder that is other type of organic binder material that is different from the plasticizing organic binder” respectively, in consistent with the specification (paragraphs [0036]-[0042]) and also in consistent with the interpretation that those skilled in the art would reach. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 21
Line 1, “The method according to claim 14, wherein a 

Reasons for Allowance 
Applicants’ argument that, in conjunction with the Declarations Under 37 C.F.R. 1.130(a) prepared by Dr. Harshul Thakkar and Dr. Fatame Rezaei both filed 10/29/2021: Zhou et al. (Three-dimensional printing for catalytic applications: Current status and perspectives, June 12, 2017, Adv. Funct. Mater. Vol. 27, 1101134 (1 to 13 pages)) is a literary review article summarizing the state of the art of 3D catalyst printing at the time of its publication (June 12, 2017). The portion of Zhou relied upon in the previous Office Action references the content of another paper entitled, "3D-Printed Zeolite Monoliths for CO2 Removal from Enclosed Environments," to Thakkar et al. (hereinafter, "Thakkar"). A copy of Thakkar is enclosed herewith as EXHIBIT A. Drs. Rezaei and Thakkar are co-authors of Thakkar and, as attested by both Dr. Rezaei and Dr. Thakkar, the portions of Thakkar discussed by Zhou and referenced in the Office Action describe subject matter for which Dr. Rezaei and Dr. Thakkar are co-inventors. Further, as attested by Drs. Rezaei and Dr. Thakkar, Mr. Zhou only summarized portions of Thakkar and did not contribute to the conception of the invention described therein. Thus, since Zhou represents subject matter that is the work and invention of Dr. Rezaei and Dr. Thakkar, Zhou is excepted as prior art under 35 U.S.C. 102(b)(l)(A) and cannot properly be used to reject independent claim 14 (Remarks, pages 4-6, filed 10/29/2021), is considered persuasive. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 14-17 and 21-26.  The concept of a method of preparing a 3D-printed zeolite monolith, the method comprising: 
mixing zeolite powder, bentonite clay, a plasticizing organic binder, and an organic co­binder using a high-performance dispersing instrument at 2500 rpm to obtain a powder mixture (i.e., using two different organic binder materials); 
adding a sufficient amount of distilled water to the powder mixture and mixing using the high-performance dispersing instrument at 2500 rpm to form an aqueous paste; and 
depositing the aqueous paste layer-by-layer, using a 3D-printing apparatus, onto a substrate to produce a 3D-printed zeolite monolith, is considered novel. 
The closest prior art to Zhou et al. (Three-dimensional printing for catalytic applications: Current status and perspectives, June 12, 2017, Adv. Funct. Mater. Vol. 27, 1101134 (1 to 13 pages) disclose a general overview of the commonly available 3D printing methods that are feasible for the preparation of heterogeneous catalysts, recent works on printing strategies and new materials for catalysts, and future development (Abstract; page 9 of 13, Section 3.4 Zeolites). 
Other pertinent prior art to Lefevere et al. (3D-printing of hierarchical porous ZSM-5: The importance of the binder system, 08/20/2017, Materials and design, Vol. 134, pp. 331-341) disclose a method of preparing 3D-printed zeolite monolith (Fig. 1; page 332, 2.1 Manufacturing of zeolite structures), wherein the method comprises: (i) mixing zeolite ZSM-5 powder, milled bentonite (a binder), and colloidal silica (a co-binder), and milling the mixed powders to obtain proper size particles; (ii) adding water, zeolite power, bentonite, silica and methylcellulose (i.e., a plasticizing organic binder) to form a mixture in a suspension state and mixing the mixture using a planetary centrifugal mixer for 2 minutes at 1900 rpm, thereby obtaining a viscous paste; and (iii) depositing the viscous paste onto bone scaffolds by extrusion of the paste through a 
The teachings of Zhou and Lefevere, alone or in a combination, do not provide any guidance which would lead one to conduct a method of preparing a 3D-printed zeolite monolith, the method comprising: (i) mixing zeolite powder, bentonite clay, a plasticizing organic binder, and an organic co­binder using a high-performance dispersing instrument at 2500 rpm to obtain a powder mixture; (ii) adding a sufficient amount of distilled water to the powder mixture and mixing using the high-performance dispersing instrument at 2500 rpm to form an aqueous paste; and (iii) depositing the aqueous paste layer-by-layer, using a 3D-printing apparatus, onto a substrate to produce a 3D-printed zeolite monolith, as recited in claim 14 of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772